DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the solar panel” it is unclear if this is the at least foremost solar panel or another panel within the array. Further clarification and appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 8, and 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (US 4,361,295) in view of Aoki (US 2013/0264413 A1) in view of Farley (US 10,124,875).
	Regarding claims 1, 3, 8 and 9, Wenzel discloses an air suspended platform (see Figs. 1 and 2, C1/L60-C3/L65) comprising:
	an upper structure (cross member 10);
	a lower structure (8);
	an array of deployable solar panels (22 and 23) suspended between the upper and lower structure;
	a first pulley (24 and/or 25) and a second pulley (26 and/or fourth pulley not shown);
	a first orientation control member (12 and 13) engaged with the pulley (24 and/or 25) being connected to a first transverse edge (see Fig. 1, left most edge) of  a foremost panel (22) of the array of deployable solar panels (22 and 23);
	a second orientation control member (14 and cable behind cable 14 in Fig. 2, cable not shown, C3/L3-11) engaged with a second pulley (26 and/or fourth pulley not show), the second orientation member being connected to a second transverse edge (see Fig. 2) of the foremost solar panel (22);
	wherein the air suspended platform is arranged such that rotating at least one of the first and second pulleys changes the orientation of the array of deployable solar panels relative to the upper structure and lower structure (C3/L1-21).
Wenzel discloses further comprising a balloon (C1/L60-65).
	However, Wenzel does not disclose that the air suspended platform is a balloon that operates in the stratosphere.
	
	Aoki discloses that balloons or airships (which are capable of being used in the stratosphere can be attached to objects which are tethered (see Fig 3) ([0010] [0075]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the airship of modified Wenzel to include the airship/balloon of Aoki because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable.
In addition, Wenzel discloses a balloon envelope (See Fig. 1, 3) and a plurality of tendons (ropes shown) attached to balloon envelope and that the lower structure (8) can be attached to differing objects. However, Wenzel does not disclose that the object can include a platform structure.
Wenzel also discloses that the airship can be used to deliver loads (C4/L50-55).
Furthermore, Aoki discloses a plurality of ropes can be attached to airship (note that balloon can be substituted for airship in Aoki, balloon) (See Fig. 1).
However, modified Wenzel does not disclose an additional payload structure.
Farley discloses a payload support (700) including a platform (710) that can be attached to a lower structure of the balloon with deployable solar panels (630) on one end and a payload on the other end (see Fig. 5A and Fig. 8 and Fig. 13A) (C31/L20-60 and C34/L59-C35/L30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lower structure of the HAP of modified Wenzel to be attached to a payload support including the platform and a payload as disclosed by Farley because it will allow for payloads to be delivered and Wenzel discloses it can be attached to different objects.
With regards to the limitations “an array of deployable solar panels that are stacked prior to deployment, the solar panels having a horizontal orientation and being parallel to each other while suspended between the upper structure and the platform”, the structure of Wenzel is capable of having the above configurations. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
Claims 4-7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (US 4,361,295) in view of Aoki (US 2013/0264413 A1) in view of Farley (US 10,124,875) as applied to claims 1, 3, 8, and 9 above and in further view of Bersano (US 2013/0240025 A1).
Regarding claims 4, 5, 10 and 11, modified Wenzel discloses all of the claim limitations as set forth above.
In addition, Wenzel discloses that the first and second transverse edges of the panel comprise four attachment points for the first and second orientation control members (cords).
However, Wenzel does not explicitly disclose that positioning of the attachment point relative to the length and width of the panel or that the attachment points are brackets.
Bersano discloses that brackets with a through-hole can be used as attachment points for cord systems which help orient solar panels (See 10, Figs. 1-3, and Figs. 6 and 7 210 [0059][0072]).
It would have been obvious to one of ordinary skill at the time of filing to modify the four attachment points (two attachment points per transverse edge) of Wenzel by including a bracket as disclosed by Bersano because as disclosed by Bersano it is a structure which can provide an attachment point for an orientation control member for solar panels.
Regarding claims 6 and 7, modified Wenzel discloses all of the claim limitations as set forth above.
However, modified Wenzel does not disclose:
wherein the first bracket is positioned at about one-third of a length of the first transverse edge and the second bracket is positioned at about two-thirds of the length of the first transverse edge
wherein the third bracket is positioned at about one-third of a length of the second transverse edge and the fourth bracket is positioned at about two-thirds of the length of the second transverse edge
The positioning of the bracket relative to the transverse edge of the panel will allow for optimization of securing the panel and the degree of control afforded to the orientation control member.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the positioning of the brackets relative to the length of the transverse edge of the panel of modified Wenzel to be within the claimed range because doing so will allow for optimal control and also securing of the panel.
Regarding claim 9, modified Wenzel discloses all of the claim limitations as set forth above.
In addition, Wenzel teaches a balloon envelope (3), a payload (9, in another embodiment) and a plurality of tendons attached to the balloon (see corded structures) (see Figs. 3 and 4, C3/L50-55).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the high altitude platform system of modified Wenzel by attaching a basket because Wenzel discloses it is obvious to do so.  
Regarding claims 12-14, modified Wenzel discloses al of the claim limitations as set forth above.
	In addition, Wenzel discloses that there is a second orientation control member (16) which through modification above will be connected at transverse edge, to a first bracket of the foremost solar panel (22) and, at a second end thereof to a first bracket of an adjacent panel (23); and a third orientation control member (15) coupled at a first end thereof, to a second bracket of the first most solar panel, and a second end thereof to a second bracket of the adjacent solar panel (23) and a fourth orientation member (38) coupled, at a first end thereof, to the bracket, and a second end therefore to a second bracket of the adjacent solar panel (23) and each of the brackets contain apertures (please see modification above with Bersano).
	However, modified Wenzel does not disclose a single bracket with two apertures which accommodates two orientation control members and instead discloses two separate brackets which accommodates two orientation control members at the same corner.
	It would have been obvious to one of ordinary skill in the art of the invention to modify the two brackets of Wenzel at each corner which accommodates two ends of orientation members so that they are combined into a single bracket with two holes because one of ordinary skill in the art would have been able to carry out such a modification, and the results would be reasonably predictable. Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.10,819,273 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same high altitude platform system.

Allowable Subject Matter
Claim 2 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection is overcome.
Response to Arguments
Applicant argues that 8 of Wenzel is not a platform structure. The argument is persuasive. As noted in the rejection above a platform structure is added to Wenzel by Farley in order to attach a payload.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726